Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s submission for RCE filed on 6/22/2022 has been entered. Applicant has amended claims 1-5, 7-8, 16-20, 24-26 and 28; canceled claims 21-23 and 27 and added claims 29-32. Currently claims 1-5, 7, 8, 16-20, 24-26 and 28-32 are pending in this application.

 Response to Arguments
Applicant's arguments with respect to claims 1, 16 and 28 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 8, 16, 17, 20, 26, 28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2016/0055324 A1), hereinafter, “Agarwal” in view of Pasquero et al. (US 2011/0214158 A1), hereinafter, “Pasquero” and further in view of Herring et al. (US 2014/0129231 A1), hereinafter, “Herring”.
Regarding Claim 1, Agarwal discloses a method implemented in a computing device, the method comprising: 
receiving a request to unlock the computing device for a user (See, Fig. 3, Numeral 301, “Device receives indication that user desires to unlock device”); 
determining a current context of the computing device (See, Figure 3, Numeral 302, “Device gathers user and device context information”); 
attempting to authenticate the user using a first authenticator mechanism and the authenticator data in response to the current context of the computing device being a first context (See, Fig. 3, Numerals 303 and Numeral 304, “User authenticates using current authentication mode”); 
attempting to authenticate the user using a second authenticator mechanism and the authenticator data in response to the current context of the computing device being a second context (See, Fig. 3, Numerals 305 and 306, “User authenticated using alternative authentication mode 306”); and 
unlocking the computing device for the user for a particular user account in response to the user being authenticated using either the first authenticator mechanism or the second authenticator mechanism (See, Fig. 3, Numerals 304 and 306 and Paragraphs 0036 and 0037).
While Agarwal discloses various context for authentication, Agarwal fails to disclose the current context indicating whether a wearable device is within a predetermined proximity of the computing device, the wearable device being associated with the computing device and using a first authentication mechanism when the wearable device is within the predetermined proximity of the computing device and using a second authenticator mechanism when the wearable device is not within the predetermined proximity of the computing device. 
Pasquero discloses authentication using context, wherein a current context indicates whether a wearable device is within a predetermined proximity of the computing device, the wearable device being associated with the computing device and using a first authentication mechanism when the wearable device is within the predetermined proximity of the computing device and using a second authenticator mechanism when the wearable device is not within the predetermined proximity of the computing device (See, Fig. 5 and Paragraphs 0030 and 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use, in the system of Agarwal, a current context that indicates whether a wearable device is within a predetermined proximity of the computing device, the wearable device being associated with the computing device and using a first authentication mechanism when the wearable device is within the predetermined proximity of the computing device and using a second authenticator mechanism when the wearable device is not within the predetermined proximity of the computing device as taught by Pasquero in order to bypass manual entry of the authentication code and allowing the mobile device function to be initiated simply by bringing the user-wearable device and the mobile device into close proximity with one another (See, Pasquero, Paragraph 0034).
While Pasquero discloses various proximity detection method, Pasquero does not explicitly disclose detecting the proximity by comparing first sound data detected by the computing device to second sound data detected by the wearable device, the wearable device being associated with the computing device and further based on the first sound data and the second sound data indicating that a same sound was detected by both the computing device and the wearable device and current context of the computing device indicating that the wearable device is not within the proximity of the computing device based on the first sound data and the second sound data indicating that a same sound was not detected by both the computing device and the wearable device.
Proximity detection using sound comparison is well known in the art. Herring discloses detecting context using sound comparison wherein the system detects the proximity of two devices by comparing first sound data detected by a first computing device to second sound data detected by a second computing device, the second device being associated with the first computing device and further based on the first sound data and the second sound data indicating that a same sound was detected by both the first computing device and the second computing device and current context of the first computing device indicating that the second device is not within the proximity of the first computing device based on the first sound data and the second sound data indicating that a same sound was not detected by both the first computing device and the second computing device (See, Paragraphs 0005, 0019, 0027 and 0039, Note: limitation of “current context of the first computing device indicating that the second device is not within the proximity of the first computing device based on the first sound data and the second sound data indicating that a same sound was not detected by both the first computing device and the second computing device” is implied based on Paragraphs 0027 and 0039 because when the audios will not match, it is implied that the two device are not in proximity of each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect, in the system of Agarwal and Pasquero, proximity using sound data of both devices as taught by Herring to “assure that the electronic transaction is completed between the intended devices or parties, and avoid involving an unintended device or party” (See, Herring Paragraph 0011).
Regarding Claim 2, the rejection of claim 1 is incorporated and the combination of Agarwal, Pasquero and Herring further discloses wherein the content visibility control system is further to display a first content visibility mode in response to the user being authenticated using the first authenticator mechanism, and display the first content visibility mode in response to the user being authenticated using the second authenticator mechanism (See, Agarwal, Paragraph 0023, Note: Agarwal does not discloses multiple visibility mode, as a result both first authenticator mechanism and second mechanism display same (default) visibility mode).
Regarding Claim 7, the rejection of claim 1 is incorporated and the combination of Agarwal, Pasquero and Herring further discloses the first authenticator mechanism and the second authenticator mechanism being the same authenticator mechanism (See, Agarwal Fig. 5, Numeral 504 and Paragraph 0046).
Regarding Claim 8, the rejection of claim 1 is incorporated and the combination of Agarwal, Pasquero and Herring further discloses the first authenticator mechanism being a different authenticator mechanism than the second authenticator mechanism (See, Agarwal, Fig. 4, Numerals 404 and 406).
Regarding Claims 16 and 28, Agarwal discloses a computing device and corresponding method, wherein the device comprises: 
a display screen (See, Fig. 1, Numeral 120, “Display Screen”); 
a storage device to store authenticator data identifying data to authenticate a user (See, Fig. 1, Numeral 150, “Memory” and Paragraphs 0019 and 0047); and 
a processor system (See, Fig. 1, Numeral 140, “Processor”) that implements a content visibility control system to: 
receive a request to unlock the computing device for a user (See, Fig. 3, Numeral 301, “Device receives indication that user desires to unlock device”); 
determine a current context of the computing device (See, Figure 3, Numeral 302, “Device gathers user and device context information”); 
attempt to authenticate the user using a first authenticator mechanism and the authenticator data in response to the current context of the computing device being a first context (See, Fig. 3, Numerals 303 and Numeral 304, “User authenticates using current authentication mode”); 
attempt to authenticate the user using a second authenticator mechanism and the authenticator data in response to the current context of the computing device being a second context (See, Fig. 3, Numerals 305 and 306, “User authenticated using alternative authentication mode 306”); and 
unlock the computing device for the user for a particular user account in response to the user being authenticated using either the first authenticator mechanism or the second authenticator mechanism (See, Fig. 3, Numerals 304 and 306 and Paragraphs 0036 and 0037).
While Agarwal discloses various context for authentication, Agarwal fails to disclose the current context indicating whether a wearable device is within a proximity of the computing device, the wearable device being associated with the computing device and using a first authentication mechanism when the wearable device is within the proximity of the computing device and using a second authenticator mechanism when the wearable device is not within the predetermined proximity of the computing device. 
Pasquero discloses authentication using context, wherein a current context indicates whether a wearable device is within a proximity of the computing device, the wearable device being associated with the computing device and using a first authentication mechanism when the wearable device is within the proximity of the computing device and using a second authenticator mechanism when the wearable device is not within the predetermined proximity of the computing device (See, Fig. 5 and Paragraphs 0030 and 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use, in the system of Agarwal, a current context that indicates whether a wearable device is within a predetermined proximity of the computing device, the wearable device being associated with the computing device and using a first authentication mechanism when the wearable device is within the predetermined proximity of the computing device and using a second authenticator mechanism when the wearable device is not within the predetermined proximity of the computing device as taught by Pasquero in order to bypass manual entry of the authentication code and allowing the mobile device function to be initiated simply by bringing the user-wearable device and the mobile device into close proximity with one another (See, Pasquero, Paragraph 0034).
While Pasquero discloses various proximity detection method, Pasquero does not explicitly disclose detecting the proximity by comparing first sound data detected by the computing device to second sound data detected by the wearable device, the wearable device being associated with the computing device and further based on the first sound data and the second sound data indicating that a same sound was detected by both the computing device and the wearable device and current context of the computing device indicating that the wearable device is not within the proximity of the computing device based on the first sound data and the second sound data indicating that a same sound was not detected by both the computing device and the wearable device.
Proximity detection using sound comparison is well known in the art. Herring discloses detecting context using sound comparison wherein the system detects the proximity of two devices by comparing first sound data detected by a first computing device to second sound data detected by a second computing device, the second device being associated with the first computing device and further based on the first sound data and the second sound data indicating that a same sound was detected by both the first computing device and the second computing device and current context of the first computing device indicating that the second device is not within the proximity of the first computing device based on the first sound data and the second sound data indicating that a same sound was not detected by both the first computing device and the second computing device (See, Paragraphs 0005, 0019, 0027 and 0039, Note: limitation of “current context of the first computing device indicating that the second device is not within the proximity of the first computing device based on the first sound data and the second sound data indicating that a same sound was not detected by both the first computing device and the second computing device” is implied based on Paragraphs 0027 and 0039 because when the audios will not match, it is implied that the two device are not in proximity of each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect, in the system of Agarwal and Pasquero, proximity using sound data of both devices as taught by Herring to “assure that the electronic transaction is completed between the intended devices or parties, and avoid involving an unintended device or party” (See, Herring Paragraph 0011).
Regarding Claim 17, the rejection of claim 16 is incorporated and the combination of Agarwal, Pasquero and Herring further discloses wherein the content visibility control system is further to display a first content visibility mode in response to the user being authenticated using the first authenticator mechanism, and display the first content visibility mode in response to the user being authenticated using the second authenticator mechanism (See, Agarwal, Paragraph 0023, Note: Agarwal does not discloses multiple visibility mode, as a result both first authenticator mechanism and second mechanism display same (default) visibility mode).
Regarding Claim 20, the rejection of claim 16 is incorporated and the combination of Agarwal, Pasquero and Herring further discloses the first authenticator mechanism being a different authenticator mechanism than the second authenticator mechanism (See, Agarwal, Fig. 4, Numerals 404 and 406).
Regarding Claim 26, the rejection of claim 16 is incorporated and the combination of Agarwal, Pasquero and Herring further discloses to detect whether the wearable device is within the predetermined proximity of the computing device based on a determination as to whether the wearable device is within a threshold distance of the computing device (See, Pasquero, Paragraph 0025, Note: As the feature of detecting whether the wearable device is within the predetermined proximity of the computing device has been combined in the rejection of claim 16 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim 16).
Regarding Claim 31, the rejection of claim 16 is incorporated and the combination of Agarwal, Pasquero and Herring as applied in the rejection of claim 16 does not explicitly disclose wherein the content visibility control system is further to detect that the wearable device is within the proximity of the computing device by determining that the wearable device and the computing device detect a location beacon indicating a same location.
However, Herring in the same reference disclose determining proximity between two devices by determining that the second device and the first computing device detect a location beacon indicating a same location (See, Paragraph 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further detect, in the system of Agarwal, Pasquero and Herring, proximity by determining that the second device and the first computing device detect a location beacon indicating a same location as taught by Herring so that “[T]this proximity can be used to verify or confirm the proximity determined by the sound-based authentication” (See, Herring, Paragraph 0019).
Regarding Claim 32, the rejection of claim 16 is incorporated and the combination of Agarwal, Pasquero and Herring wherein the content visibility control system is further to detect that the wearable device is within the proximity of the computing device by determining that a sound emitted by the computing device is detected by the wearable device (See, Herring, Paragraph 0027, Note: As the feature of proximity detection using sound comparison has been combined in the rejection of claim 16 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim 16).

Claims 3-5, 18, 19, 24, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view Pasquero and Herring and further in view of Govande et al. (US 2016/0050209 A1), hereinafter, “Govande”.
Regarding Claim 3, the rejection of claim 1 is incorporated and the combination of Agarwal, Pasquero and Herring does not explicitly disclose operating in a full content visibility mode in response to the user being authenticated using the first authenticator mechanism, the operating in the full content visibility mode including displaying user-selectable content on a display screen of the computing device, the user-selectable content including at least one application of the computing device; and operating in a reduced content visibility mode in response to the user being authenticated using the second authenticator mechanism, the operating in the reduced content visibility mode including making a reduced subset of the user-selectable content accessible to the user.
Govande discloses operating in a full content visibility mode in response to the user being authenticated using the first authenticator mechanism (See, Fig. 3, Numeral 308 and 312 and Paragraphs 0052 and 0053), the full content visibility mode including displaying user-selectable content on a display screen of the computing device, the user-selectable content including at least one application of the computing device (See, Paragraph 0018); and operating in a reduced content visibility mode in response to the user being authenticated using the second authenticator mechanism (See, Fig. 3, Numerals 308 and 316 and Paragraph 56), the reduced content visibility mode including making a reduced subset of the user-selectable content accessible to the user (See, Paragraph 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display, in the system of Agarwal, Pasquero and Herring, a full content visibility mode in response to the user being authenticated using the first authenticator mechanism, the full content visibility mode including displaying user-selectable content on a display screen of the computing device, the user-selectable content including at least one application of the computing device; and displaying a reduced content visibility mode in response to the user being authenticated using the second authenticator mechanism, the reduced content visibility mode including making a reduced subset of the user-selectable content accessible to the user as taught by Govande for granting access to different applications and/or functionalities on a user device based on a length or type of authentication (See, Govande, Paragraph 0011).
Regarding Claim 4, the rejection of claim 3 is incorporated and the combination of Agarwal, Pasquero, Herring and Govande further discloses the making the reduced subset of the user- selectable content accessible to the user comprising ceasing displaying identifiers of user-selectable content that is not in the reduced subset of the user-selectable content (See, Govande, Paragraphs 0060, Note: As the feature of reduced and full visibility mode as has been combined in the rejection of claim 3 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim 3).
Regarding Claim 5, the rejection of claim 3 is incorporated and the combination of Agarwal, Pasquero, Herring and Govande further discloses the making the reduced subset of the user- selectable content accessible to the user comprising ignoring user inputs to access user-selectable content that is not in the reduced subset of the user-selectable content (See, Govande, Paragraphs 0060, Note: As the feature of reduced and full visibility mode as has been combined in the rejection of claim 3 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim 3).
Regarding Claim 24, the rejection of claim 3 is incorporated and the combination of Agarwal, Pasquero, Herring and Govande further discloses operating in the full content visibility mode including automatically logging the user into an account associated with an application responsive to receiving a user input to run the application (See, Govande, Paragraphs 0033 and 0034, Note: As the feature of reduced and full visibility mode as has been combined in the rejection of claim 3 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim 3). 
Regarding Claim 25, the rejection of claim 24 is incorporated and the combination of Agarwal, Pasquero, Herring and Govande further discloses the operating in the reduced content visibility mode including displaying a login page for the application prompting the user to enter login credentials in order to log in to the account associated with the application responsive to receiving the user input to run the application (See, Govande, Paragraphs 0033-0034 and 0063, Note: As the feature of reduced and full visibility mode as has been combined in the rejection of claim 3 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim 3).
Regarding Claim 29, the rejection of claim 3 is incorporated and the combination of Agarwal, Pasquero, Herring and Govande further discloses the operating in the reduced content visibility mode including removing, from the display screen, the user-selectable content that is not in the reduced subset (See, Govande, Paragraphs 0060, Note: As the feature of reduced and full visibility mode as has been combined in the rejection of claim 3 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim 3).
Regarding Claim 18, the rejection of claim 16 is incorporated and the combination of Agarwal, Pasquero and Herring does not explicitly disclose displaying a full content visibility mode in response to the user being authenticated using the first authenticator mechanism, the full content visibility mode including displaying user-selectable content on a display screen of the computing device, the user-selectable content including at least one application of the computing device; and displaying a reduced content visibility mode in response to the user being authenticated using the second authenticator mechanism, the reduced content visibility mode including making a reduced subset of the user-selectable content accessible to the user.
Govande discloses displaying a full content visibility mode in response to the user being authenticated using the first authenticator mechanism (See, Fig. 3, Numeral 308 and 312 and Paragraphs 0052 and 0053), the full content visibility mode including displaying user-selectable content on a display screen of the computing device, the user-selectable content including at least one application of the computing device (See, Paragraph 0018); and displaying a reduced content visibility mode in response to the user being authenticated using the second authenticator mechanism (See, Fig. 3, Numerals 308 and 316 and Paragraph 56), the reduced content visibility mode including making a reduced subset of the user-selectable content accessible to the user (See, Paragraph 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display, in the system of Agarwal and Pasquero, a full content visibility mode in response to the user being authenticated using the first authenticator mechanism, the full content visibility mode including displaying user-selectable content on a display screen of the computing device, the user-selectable content including at least one application of the computing device; and displaying a reduced content visibility mode in response to the user being authenticated using the second authenticator mechanism, the reduced content visibility mode including making a reduced subset of the user-selectable content accessible to the user as taught by Govande for granting access to different applications and/or functionalities on a user device based on a length or type of authentication (See, Govande, Paragraph 0011).
Regarding Claim 19, the rejection of claim 18 is incorporated and the combination of Agarwal, Pasquero, Herring and Govande further discloses the making the reduced subset of the user-selectable content accessible to the user comprising ceasing displaying identifiers of user-selectable content that is not in the reduced subset of the user- selectable content, and ignoring user inputs to access user-selectable content that is not in the reduced subset of the user-selectable content (See, Govande, strength Paragraphs 0060, Note: As the feature of reduced and full visibility mode as has been combined in the rejection of claim 16 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim 16).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view Pasquero and Herring and further in view of NACE et al. (US 2015/0070461 A1), hereinafter, “Nace”.
Regarding Claim 30, the rejection of claim 16 is incorporated and the combination of Agarwal, Pasquero and Herring does not explicitly disclose wherein the content visibility control system is further to detect that the wearable device is within the proximity of the computing device by determining that the wearable device and the computing device both detect a wireless network signal having a same identifier and a same signal strength.
Nace discloses detecting two devices are in proximity of each other by determining that the second device and the first computing device both detect a wireless network signal having a same identifier and a same signal strength (See, Paragraph 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine, in the system of Agarwal, Pasquero and Herring, proximity of two devices by determining that the second device and the first computing device both detect a wireless network signal having a same identifier and a same signal strength as taught by Nace to further confirm the proximity of two devices. 

Conclusion
  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435